 



Exhibit 10.___
Confidential treatment has been requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidential treatment request. Omissions are designated by three
asterisks (***). A complete version of this document is being filed separately
with the Securities and Exchange Commission.
AMENDMENT No. 3
TO
AGFA/PCA 2002 SALES CONTRACT
          THIS AMENDMENT, dated as of September 28, 2005 (the “Amendment”), by
and among Portrait Corporation of America, Inc, a corporation organized and
existing under the laws of the State of Delaware (“Portrait”); PCA
International, Inc., a corporation formerly organized and existing under the
laws of the State of North Carolina (“PCAT”); PCA LLC, a limited liability
company organized and existing under the laws of Delaware (“PCA LLC” and,
together with Portrait and PCAI, “PCA”); and AgfaPhoto USA Corporation, a
company organized and existing under the laws of the State of Delaware
(“AgfaPhoto USA”)
R E C I T A L S:

  A.   As of February 4, 2002, Agfa Corporation, a Delaware corporation (“Agfa
Corporation ”), and PCAI entered into the “AGFA/PCA 2002 Sales Contract” (the
“2002 Sales Contract”).     B.   As of April 5, 2002, Agfa Corporation and PCAI
entered into “Amendment No 1” to the 2002 Sales Contract (the “First Amendment”)
    C.   As of June 28, 2002, Agfa Corporation, PCAI and PCA LLC entered into
“Amendment No 2” to the 2002 Sales Contract (the “Second Amendment”)     D.   As
of June 15, 2005, AgfaPhoto USA and Portrait entered into a letter agreement
(the “Letter Agreement”).     E.   As of the date hereof, PCA and AgfaPhoto USA
wish to enter into this “Amendment No 3” to the Sales Contract (the “Third
Amendment” and, together with the 2002 Sales Contract, the First Amendment , the
Second Amendment and the Letter Agreement, the “Sales Contract”), pursuant to
which (1) PCA is placing an order for certain Agfa Products with AgfaPhoto USA
for a total purchase price of Four Million Nine Hundred and Fifty-Six Thousand
and One Hundred U.S Dollars ($4,956,100.00) (the “Purchase Price”) on the terms
and conditions of the Sales Contract, including the amendments thereto hereby
provided (the “Order”), (2) PCA is agreeing that AgfaPhoto USA may delegate its
obligations to ship said Agfa Products pursuant to the Order to AgfaPhoto GmbH,
a German company (“Agfa GmbH”), (3) PCA agrees to make an advance on the
Purchase Price of Two Million Six Hundred Fifty One Thousand and Forty One U.S.
Dollars and Four Cents (US$2,651,041.04) (the “Advance”) in three installments
in the amounts set forth herein (each, an “Installment”) to and for the benefit
of AgfaPhoto USA with the understanding that AgfaPhoto USA is immediately
assigning the right to receive each installment of the Advance to Agfa GmbH and
AgfaPhoto USA hereby directs that PCA pay the Advance on its behalf to Agfa GmbH
and (4) PCA agrees to pay the Purchase Price according to the terms herein,
minus the Installments actually paid, to AgfaPhoto USA in accordance with the
terms of the Sales Contract.

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
     1 Definition Unless otherwise defined herein, all capitalized terms herein
shall have the meaning ascribed to them in the Sales Contract
     2 Conflicts if there shall be a conflict or inconsistency between the Sales
Contract and this Amendment, the terms of this Amendment shall be determinative
and shall prevail
     3 Representations and Warranties PCA represents and warrants to AgfaPhoto
USA that:
          (a) PCA has the full power, capacity and legal right to make Advance
to AgfaPhoto USA
     Each, of the parties to this agreement represents and warrants to the other
that:
     (a) Each party has the full power, capacity and legal right to enter into
this Agreement
     (b) the execution and delivery of this Agreement, and the performance of
its terms, does not and will not constitute a default under the terms of any
material agreement, indenture or other instrument, license, judgment, decree,
order, law, ordinance or other governmental role or regulation applicable to
such party or any of its property;
     (c) this Agreement has been, duly executed and delivered by each party and
constitutes a legal, valid and binding obligation of such party enforceable in
accordance with its terms, subject only to bankruptcy and similar laws
     4. Order PCA herewith places an order for the goods described in Exhibit A
(the “Agfa Products”) and agrees to make payment of the Purchase Price as set
forth on Exhibit A on the terms and conditions set forth herein PCA acknowledges
and agrees that AgfaPhoto USA may delegate its obligation to manufacture and
deliver the Agfa Products to Agfa GmbH Except as set forth herein, the Purchase
Price shall be payable by PCA to AgfaPhoto USA in accordance with the terms of
the Sales Contract The Agfa Products shall be delivered to PCA by Agfa GmbH from
time to time in accordance with the schedule set forth in Exhibit A
Notwithstanding any provision of this Agreement or the Sales Contract to the
contrary, in the event the Agfa Products are delivered to PCA prior to the
delivery times indicated on Exhibit A, PCA shall not be required to pay any
balance owed for such Agfa Products to Agfa Photo USA until the delivery date
indicated on Exhibit A for such Agfa Products.
     5. Advance Installment Payments; Shipments

- 2 -



--------------------------------------------------------------------------------



 



     (a) Advance on the Purchase Price PCA agrees to pay the Advance to Agfa
GmbH on behalf of AgfaPhoto USA in three Installments as set forth in this
Section 5. PCA agrees to pay the Purchase Price to AgfaPhoto USA in accordance
with the terms of the Sales Contract, minus all Installments paid to Agfa. GmbH,
regardless of the Order numbers to which the installments relate
     (b) First Installment. PCA herewith acknowledges and agrees that, in
respect of the Order No.s US_01512, 01513, 01547, 01550 and 01621 (the “First
Installment Products”), PCA shall, following execution of this Agreement and
Verification as provided in (h) below, as a first Installment toward the
Purchase Price, pay an amount of One Million Three Hundred Sixty Three Thousand
Seven Hundred Sixteen Dollars and Sixty One Cents ($1,363,716 61) to the order
of Agfa GmbH (the “ First Installment Payment). Upon receipt by Agfa GmbH of the
First Installment Payment, title to the goods of the orders comprising the First
Installment Products shall transfer to PCA Upon the completion of the First
Installment Products, Agfa GmbH shall deliver the First Installment Products to
PCA.
     (c) Second Installment. PCA herewith acknowledges and agrees that, in
respect of the Order No. s US_01779, 01780, 01781, 01782 and 01925 (the “Second
Installment Products”), PCA shall, on or before October 10, 2005, as a second
Installment toward the Purchase Price pay an amount of Four Hundred and Eight
Thousand Eight Hundred and Six Dollars and Forty Five Cents ($408, 806 45) to
the order of Agfa GmbH (the “Second Installment Payment”), provided Agfa GmbH
provides to PCA, on or before October 10, 2005, invoices from the suppliers of
paper base or emulsions to be used to manufacture the Second Installment
Products Upon receipt by Agfa GmbH of the Second Installment Payment, Agfa GmbH
shall use the Second Installment Payment to purchase paper base or emulsions to
be used to manufacture the Second Installment Products, and title to the goods
comprising the Second Installment Products shall transfer to PCA Upon the
completion of the Second Installment Products, Agfa GmbH shall deliver the
Second Installment Products to PCA.
     (d) Third Installment PCA herewith acknowledges and agrees that, in respect
of the following Order No. s US 01630, 01776 and 01778, (the “Shipment
Installment Products”). PCA shall, upon receipt of a “Ready for shipment note”
or other evidence that all of the Third Installment Products are ready for
shipment, as a third Installment toward the Purchase Price pay an amount of in
total Eight Hundred Seventy Eight Thousand Five Hundred Seventeen Dollars and
Ninety Eight Cents ($878,517 98) to the order of Agfa GmbH (the “Third
Installment Payment”) Upon receipt by Agfa GmbH of the Third Installment
Payment, title to the goods comprising the Third Installment Products shall
transfer to PCA. Upon receipt of the Third Installment Payment, Agfa GmbH shall
deliver the Third Installment Products to PCA. It is recognized that AgfaPhoto
USA has filed to deliver film pursuant to an order of PCA for which PCA has
paid. In the event all of the film has not been delivered at the time of the
Third Installment, PCA may withhold such amount of the Third Installment as
represents its purchase price for such undelivered film and shall pay such
amount of the Third Installment at such time as such undelivered film is
delivered.
     (e) Objection; Cure; Dispute. If goods delivered by Agfa GmbH pursuant to
the Order do not comply with the terms of the Sales Contract, PCA may deliver a
written notice to AgfaPhoto USA, identifying the goods which do not so comply
and describing in sufficient

- 3 -



--------------------------------------------------------------------------------



 



detail the relevant defects (the “Objection Notice”) Upon receipt of any
Objection Notice, AgfaPhoto USA shall provide such Objection Notice to Agfa GmbH
and, in its discretion, either cure the defects identified in the Objection
Notice, replace the defective goods or obtain from Agfa GmbH a refund the
relevant portion of the Advance, or, if AgfaPhoto USA disagrees with the
existence or extent of such defect, deliver a written notice to PCA (the
“Dispute Notice”) Upon the delivery of a Dispute Notice, PCA and AgfaPhoto USA
shall in good faith negotiate a settlement of the dispute. If no settlement
shall be forthcoming within thirty (30) days of the delivery of the relevant
goods, either PCA or AgfaPhoto USA may initiate legal proceedings in accordance
with Section 9.3 Upon the resolution of the dispute, whether upon the manual
agreement of the parties or a final non-appealable judgment of a court with
jurisdiction over the matter, the amounts (if any) shall he disbursed by Agfa
GmbH in accordance with such settlement or judgment, or deemed a credit against
any other orders or monies owing from PCA to AgfaPhoto USA.
     (f) Delivery Dates; Partial Refund If a shipment shall not be made within
five (5) days of the relevant shipment delivery date set forth in Exhibit A or
such later date as shall be due to a delay caused by PCA or a force majeure,
then the amount payable in respect of such shipment as set forth on Exhibit A
shall be immediately refunded to PCA by Agfa GmbH, however, if such amount is
not refunded by Agfa GmbH, such amount shall be deemed a credit against any
other orders or monies owing from PCA to AgfaPhoto USA.
     (g) Approval by Receiver. Agfa GmbH shall provide an acceptance of this
Agreement by the Receiver in Bankruptcy for Agfa GmbH
     (h) Verification PCA shall, from time to time, send its representative,
Dave Withington, to Agfa GmbH to verify the existence of the undelivered Agfa
Products. The first of such visits shall take place on “Wednesday, October 5,
2005, for the purpose of verifying the First Installment Products and the
Shipment Installment Products as well as purchase orders or invoices for the
Second Installment Products and photographic film related to other orders placed
by PCA. Upon each visit, Agfa GmbH will make available to PCA’s representative
all relevant product and supporting documents.
     (i) Pursuant to the Assignment and Delegation of Advance and Order entered
into between AgfaPhoto USA and Agfa GmbH, AgfaPhoto USA has delegated its
obligation to deliver the Agfa Products to PCA and assigned to Agfa GmbH its
right to receive the Installments and has directed PCA to pay such Installments
directly to Agfa GmbH Agfa GmbH joins in this Agreement pursuant to its
execution of the Acceptance and Acknowledgement below, for the purpose of
confirming to PCA its acceptance of this Agreement; its obligations to produce,
deliver and supply the Agfa Products pursuant to the order and the Sales
Contract and its agreement to perform all of its obligations to PCA as set forth
in this Agreement
     6 Modifications The Sales Contract shall be amended as follows:
     (a) The provisions of Sections 6 (advertising allowance) and 7(a) (rolling
forecast) shall not apply to the Order.

- 4 -



--------------------------------------------------------------------------------



 



     (b) The first sentence of Section 14(e) shall be amended to provide for the
laws of the State of New York (rather than New Jersey) and the second sentence
of Section 14(e) shall provide for the City of New York (rather than New
Jersey).
     (c) Section 14(f) shall be revised to read: “The prevailing party in any
legal action based this Agreement shall be entitled to reimbursement for all
coste and expenses incurred by or on behalf of it in connection with any dispute
hereunder, including the fees and disbursements of its attorneys and other
experts ”
     7. Confidentiality. To supplement the provisions of Section 11 of the 2002
Sales Contract, the parties agree that, unless otherwise required by applicable
law (including, without limitation, the securities laws of the United States and
rules and regulations thereunder; it being understood that PCA is a public filer
under the United States securities laws), the terms and provisions of this
Agreement shall be held in strict confidence Without limiting the generality of
the foregoing, no oral and written disclosure or announcement to the press or
the public shall be made without the prior written approval of all of the
parties hereto. PCA may, however, make disclosures to its lenders pursuant to
its loan agreements.
     8. Confirmation. Except as expressly set forth herein, the parties hereto
confirm the terms and provisions of the Agreement. All sections of the Agreement
regarding the interpretation of the Agreement shall also apply to the
interpretation of this Amendment.
     9. Miscellaneous.
     9.1 No Waiver. No failure on the part of Agfa GmbH, or its respective
agents, to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; not shall any single or partial exercise by Agfa GmbH, or any of its
respective agents of any right, power or remedy hereunder preclude any other or
further exercise thereof or the exercise of any other light, power of remedy.
The remedies herein cumulative and are not exclusive of any remedies provided by
law.
     9.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with the law of the State of New York, without reference to
principles of conflicts of law
     9.3 Dispute Resolution All disputes arising out of this Agreement and the
transactions contemplated thereby, including those concerning the validity,
interpretation, performance and remination thereof, shall be settled exclusively
in the courts located in New York City. The prevailing party shall be entitled
to reimbursement of its costs and expenses of enforcing this Agreement,
including, without limitation, its attorneys and experts’ fees and expenses
     9.4 Notices. Any notice or other communication under this Agreement shall
be in writing and shall be given by certified mail, return receipt requested or
by reputable overnight courier (e. g, UPS, FedEx or DHL) addressed to the
following addresses (or at such other address for a party as such party shall
from time to time specify by like notice);

- 5 -



--------------------------------------------------------------------------------



 



If to PCA, to:
PCA LLC
815 Matthews-Mint Hill Road
Matthews, NC 28105
Attention: Barry Feld
If to AgfaPhoto USA, to:
AgfaPhoto USA Corporation
100 Challenger Road
Ridgefield Park, NJ 07660-2190
Attention: Mr. Bing Liern
With a copy to:
Alston & Bird LLP
90 Park Avenue
New York, New York 10016
Attention: Paul H. Silverman, Esq.
     9.5 Waivers. The terms of this Agreement may be waived, altered or amended
only by an instrument in writing duly executed by the parties hereto.
     9.6 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the respective successors and assigns, except that PCA shall
not assign its duties hereunder without the prior written consent of Agfa GmbH
and AgfaPhoto USA.
     9.7 Counterparts. This Agreement may be execured in any number of
counterparts, all of which together shall constitute one and the same instrument
and any party hereto may execute this Agreement by signing any such counterpart.
     9.8 Severability. If any provision hereof is invalid and unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be construed in order to carry out the intentions of the parties hereto as
nearly as may be possible and (ii) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.
     9.9 Entire Agreement. This Agreement (including the documents and the
instruments referred to herein and the schedule hereto) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the signatories hereto with respect to the subject matter
hereof. The Sales Contract shall not be superseded by this Agreement.
     9.10 Specific Performance. Each of the parties hereto acknowledges and
agrees that in the event of any breach of this Agreement, each non-breaching
party would be irreparably and immediately harmed and could not be made whole by
monetary

- 6 -



--------------------------------------------------------------------------------



 



damages. It is accordingly agreed that such parties shall be entitled, in
addition to any other remedy to which they may be entitled at law or in equity,
to compel specific performance of this Agreement.
     9.11 Headings. Headings of the Sections of this Agreement are for
convenience of the signatories only and shall be given no substantive or
interpretative effect whatsoever.
     9.12 Further Assurances. The parties agree that, from time to time upon the
written request of either party, the other party will execute and deliver such
further documents and do such other acts and things as the other party may
request in order fully to effect the purposes of this Agreement.
[Signatures on next page]

- 7 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year fast above written

                  Portrait Corporation of America Inc.    
 
           
 
  By   /s/ [ILLEGIBLE]    
 
           
 
           
 
  Name:   [ILLEGIBLE]    
 
           
 
  Title:   Chairman, President & CEO    
 
                PCA LLC    
 
           
 
  By   /s/ [ILLEGIBLE]    
 
           
 
           
 
  Name:   [ILLEGIBLE]    
 
           
 
  Title:   Chairman, President & CEO    
 
                AgfaPhoto USA Corporation    
 
           
 
  By   /s/ [ILLEGIBLE]    
 
           
 
           
 
  Name:   [ILLEGIBLE]    
 
           
 
  Title:   President & CEO    
 
                Agreed and Accepted this 5 day of October, 2005    
 
                AgfaPhoto GmbH    
 
           
 
  By   /s/ [ILLEGIBLE]    
 
           
 
           
 
  Name:        
 
           
 
  Title:        
 
           

- 8 -



--------------------------------------------------------------------------------



 



Exhibit A
Agfa Products & Delivery Schedule

                                  Order   Order   Sq. Meters              
Number   Quantity   of Paper     Delivery Date   Purchase Price
US-01547
  2,000 rolls     92,964     October 12, 2005     * **
US-01512
  3,000 rolls     278,892     October 12, 2005     * **
US-01550
  2,000 rolls     92,964     October 19, 2005     * **
US-01513
  3,000 rolls     278,892     October 19, 2005     * **
US-01621
  3,000 lolls     278,892     October 19. 2005     * **
US-01630
  3,000 rolls     278,892     November 2, 2005     * **
US-01776
  2,000 rolls     92,964     November 2, 2005     * **
US-01778
  3,000 rolls     278,892     November 2, 2005     * **
US-01779
  2,000 rolls     92,964     November 23, 2005     * **
US-01780
  3,000 rolls     278,892     November 23, 2005     * **
US-01781
  2,000 rolls     92,964     November 30, 2005     * **
US-01782
  3,000 rolls     278,892     November 30, 2005     * **
US-01925
  3,000 tolls     278,892     November 30, 2005     * **

- A-1 -

 